


Exhibit 10.1


TENTH AMENDMENT TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP




THIS TENTH AMENDMENT (this "Amendment") TO THE SECOND AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Second Amended and Restated Partnership Agreement”) is entered
into effective as of August 14, 2012, and is made by and between TAUBMAN
CENTERS, INC., a Michigan corporation ("TCO"), and TG PARTNERS, LLC, a Delaware
limited liability company (“TG”) as successor by conversion to TG Partners
Limited Partnership, a Delaware limited partnership (“TG Partners”), who, as the
Appointing Persons, have the full power and authority pursuant to Section 13.11
of the Second Amended and Restated Partnership Agreement, to amend the Second
Amended and Restated Partnership Agreement on behalf of all of the partners of
the Partnership with respect to the matters herein provided. (Capitalized terms
used herein that are not herein defined shall have the meanings ascribed to them
in the Second Amended and Restated Partnership Agreement.)


Recitals:


A.    On September 30, 1998, TCO, TG Partners, and Taub-Co Management, Inc., a
Michigan corporation (“Taub-Co”) entered into the Second Amended and Restated
Partnership Agreement as an amendment and restatement of the then-existing
partnership agreement, as authorized under Section 13.11 of such agreement.


B.    On March 4, 1999, TCO, TG Partners, and Taub-Co entered into a First
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to facilitate a proposed pledge of Units of Partnership Interest in
the Partnership.


C.    On September 3, 1999, TCO, TG Partners, and Taub-Co entered into a Second
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to provide for the contribution of preferred capital in exchange for
a preferred equity interest.


D.    On May 2, 2003, TCO, TG Partners, and Taub-Co entered into a Third
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to provide for the issuance of Series E Units of Partnership Interest
in exchange for a contribution of cash to the Partnership.


E.    On December 31, 2003, TCO, TG Partners, and Taub-Co entered into a Fourth
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to change the term of the Partnership and to amend Schedule E to the
Partnership Agreement.


F.    On February 1, 2005, TCO, TG Partners, and Taub-Co entered into a Fifth
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to evidence the conversion of all of the Series E Units of
Partnership Interest to Units of Partnership Interest in the Partnership.

1

--------------------------------------------------------------------------------






G.    On March 29, 2006, TCO, TG Partners, and Taub-Co entered into a Sixth
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to amend Schedule A and Schedule E to the Second Amended and Restated
Partnership Agreement.


H.     On April 1, 2006, TCO, TG Partners, and Taub-Co entered into a Seventh
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to amend certain definitions as a result of changes in the tax law
affecting the taxation of real estate investment trusts and to protect TCO's
status as a real estate investment trust.


I.    As of October 17, 2011, all outstanding series of Parity Preferred Equity
of the Partnership were either redeemed or purchased by the Partnership.


J    On December 21, 2011, TCO, TG Partners, and Taub-Co entered into an Eighth
Amendment to the Second Amended and Restated Partnership Agreement, as
authorized under Section 13.11 of the Second Amended and Restated Partnership
Agreement, to provide for and limit the consent and approval rights of (i)
certain Limited Partners who acquired Units of Partnership Interest pursuant to
that certain Acquisition Agreement, dated September 30, 2011, between Davis
Street Land Company of Tennessee, L.L.C., as Trustee of The Green Hills Mall
Trust, Davis Street Land Company of Tennessee II, L.L.C., as Trustee of GH II
Trust, Gardens SPE II, LLC, and El Paseo Land Company, LLC, as Seller (the
“Sellers”), and The Taubman Realty Group Limited Partnership, as Buyer, as
amended, and (ii) those Limited Partners who succeed to the Units of Partnership
Interest acquired by the Sellers.


K.    On December 30, 2011, Taub-Co was liquidated, and its Units of Partnership
Interest were distributed to Taub-Co Management, IV, Inc., a Michigan
corporation.


L.    On December 30, 2011, TCO and TG Partners entered into a Ninth Amendment
to the Second Amended and Restated Partnership Agreement (the Second Amended and
Restated Partnership Agreement, as amended, is hereinafter referred to as the
“Partnership Agreement”), as authorized under Section 13.11 of the Partnership
Agreement, to reflect Taub-Co's liquidation and to delete Annex I, Annex II and
Annex III to the Partnership Agreement relating to the Parity Preferred Equity.


M.    On August 14, 2012, TCO issued shares of 6.5% Series J Cumulative
Redeemable Preferred Stock with a contingent conversion feature.


N.    As authorized under Section 13.11 of the Partnership Agreement, the
parties hereto wish to further amend the Partnership Agreement to align the
terms of TCO's Preferred Equity in the Partnership with the terms of the 6.5%
Series J Cumulative Redeemable Preferred Stock.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Partnership Agreement is amended as follows:


1.    The third paragraph of Section 5.3 of the Partnership Agreement is hereby
amended in its entirety to read as follows:


In the event of a redemption by TCO, in whole or in part, of any series of
preferred shares that constitutes a Related Issue through the issuance of common
equity, or in the event of the conversion to common equity of TCO of any series
of

2

--------------------------------------------------------------------------------




preferred equity that constitutes a Related Issue, TCO shall convert its
Preferred Equity (or a portion thereof) (exclusive of any accrued but unpaid
dividends) to an Additional Interest by contributing to the capital of the
Partnership all of its right, title, and interest, in and to the payment of any
future Guaranteed Payment on that portion of the converted Preferred Equity,
with the effect that the portion of the converted Preferred Equity and related
right to the payment of any future Guaranteed Payment shall be converted to an
Additional Interest in accordance with Section 8.4(a) hereof, such Additional
Interest to be provided by a proportionate reduction in the Percentage Interests
of all of the Partners, as provided in Section 8.4(a) hereof. Any such
redemption or conversion to common equity of TCO of a series of preferred equity
that constitutes a Related Issue shall be effected so that, following such
redemption or conversion, the number of Units of Partnership Interest then held
by TCO shall equal the number of shares of TCO's common stock then outstanding.
Upon and to the extent of the conversion of Preferred Equity to Additional
Interests in accordance with this Section 5.3, Schedule A to this Agreement
shall be amended accordingly. In the event of a redemption by TCO, in whole or
in part, of any series of preferred shares that constitutes a Related Issue
through the issuance of preferred equity, TCO shall convert that portion of its
Preferred Equity equal to the portion of the Related Issue that was redeemed
(exclusive of any accrued but unpaid dividends), by appropriate amendment,
whether by Annex or otherwise, to Preferred Equity having terms equivalent to
the then newly issued preferred equity through which the Related Issue was
redeemed.
    
2.    As amended by this Amendment, all of the provisions of the Partnership
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.





3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 of the Partnership Agreement, on behalf of all of the Partners,
have entered into this Amendment as of the date first-above written.






TAUBMAN CENTERS, INC., a Michigan corporation


By: /s/ Lisa A. Payne
Lisa A. Payne
    
Its: Vice Chairman and Chief Financial Officer






TG PARTNERS, LLC, a Delaware limited liability company


By:    TG Michigan, Inc., a Michigan corporation,
Manager


By: /s/ Robert S. Taubman
Robert S. Taubman


Its: President and Chief Executive Officer



4